In a proceeding for an order directing appellants to reinstate and re-employ respondent, and for other relief, order granting motion of the respondent to set down for trial the issues of fact raised by the answer, reversed on the law, without costs, and the motion denied, without costs. There are no issues to be tried, in the light of the dismissal of the petition in accordance with our disposition in the appeal in Matter of Ballantine v. City of Glen Cove (ante, p. 773), decided herewith. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.